Exhibit 10.1

 

EXECUTION VERSION

 



FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 13, 2019, is by and among CARROLS RESTAURANT GROUP, INC., a Delaware
corporation formerly known as Carrols Holdco Inc. (the “Borrower”), certain
domestic Subsidiaries of the Borrower party hereto (collectively, the
“Guarantors”), the Lenders party hereto (the “Lenders”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders under the
Credit Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement referred to below.

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of April 30, 2019 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);

WHEREAS, pursuant to Section 2.6(a) of the Credit Agreement, the Borrower may
reduce the Revolving Committed Amount, and pursuant to Section 9.1(xiv) of the
Credit Agreement, the Borrower and the Required Revolving Lenders may amend
Section 5.9 of the Credit Agreement without any other consents;

WHEREAS, the Borrower desires to reduce the Revolving Committed Amount to
$115,000,000;

WHEREAS, the Credit Parties have requested that the Required Revolving Lenders
amend Section 5.9 of the Credit Agreement; and

WHEREAS, the Required Revolving Lenders are willing to make such amendments to
the Credit Agreement, in accordance with and subject to the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

1.1       Reduction of Revolving Committed Amount. Effective as of the First
Amendment Effective Date (as defined below), the Revolving Committed Amount is
hereby reduced to $115,000,000 and accordingly the reference to “ONE HUNDRED
TWENTY-FIVE MILLION DOLLARS ($125,000,000)” contained in Section 2.1(a) of the
Credit Agreement shall read “ONE HUNDRED FIFTEEN MILLION DOLLARS
($115,000,000)”, such reduction pro rata among the Revolving Lenders.

 

1.2       Amendment to Schedule 1.1(f) to the Credit Agreement. For the
avoidance of doubt, after giving effect to this Amendment, the Revolving
Commitment of each Revolving Lender set forth on Schedule 1.1(f) to the Credit
Agreement shall read as follows:

 

Revolving Lender Revolving Commitment Revolving Commitment Percentage Wells
Fargo Bank, National Association $27,600,000.00 24.00% Coöperatieve Rabobank
U.A., New York Branch $23,000,000.00 20.00% Manufacturers and Traders Trust
Company $23,000,000.00 20.00% Truist Bank, as successor by merger to SunTrust
Bank $23,000,000.00 20.00% Fifth Third Bank $18,400,000.00 16.00% Total
$115,000,000.00 100.00%

 



 

 




1.3       Amendment to Section 5.9. Section 5.9 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

Solely with respect to the Revolving Facility, if, and only if, on the last day
of any Reference Period (beginning with the fiscal quarter ending on or about
December 31, 2019), the sum of the aggregate principal amount of outstanding
Revolving Loans and the aggregate face amount of Letters of Credit (excluding
(a) undrawn Letters of Credit in an aggregate face amount up to $12 million and
(b) Letters of Credit (whether drawn or undrawn) to the extent reimbursed or
Cash Collateralized) outstanding on such date (without giving pro forma effect
to any incurrence of any Revolving Loans or issuance of Letters of Credit after
such date) exceeds 35% of the aggregate amount of all Revolving Commitments
under the Revolving Facility at such time (including as a result of any
Revolving Facility Increase), then the First Lien Net Leverage Ratio, as of the
last day of such Reference Period, shall not be greater than 5.75 to 1.00 (the
“Financial Covenant”).

 

ARTICLE II
CONDITIONS TO EFFECTIVENESS

2.1       Closing Conditions. This Amendment shall become effective on the date
that each of the following conditions are satisfied (such date, the “First
Amendment Effective Date”):

(a)       Executed Amendment. The Administrative Agent shall have received a
copy of this Amendment duly executed by each of the Credit Parties and the
Required Revolving Lenders.

(b)       Fees and Expenses. The Administrative Agent shall have received from
or on behalf of the Borrower all expenses that are payable to the Administrative
Agent and the Lenders in connection with the consummation of the transactions
contemplated hereby and Cahill Gordon & Reindel LLP shall have received from the
Borrower payment of all outstanding fees and expenses previously incurred and
all fees and expenses incurred in connection with this Amendment, in each case,
to the extent the Borrower receives an invoice therefor at least one Business
Day prior to the date hereof.

(c)       Miscellaneous. All other documents and legal matters in connection
with the transactions contemplated by this Amendment shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.

Without limiting the generality of the provisions of Section 8.4 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 2.1, the Administrative Agent, upon its execution hereof, and
each Lender that has signed this Amendment shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent or a Lender (unless the Administrative
Agent shall have received notice from such Lender prior to the First Amendment
Effective Date) specifying its objection thereto.



1 

 



ARTICLE III
MISCELLANEOUS

3.1         Amended Terms. On and after the First Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

3.2         Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:

(a)       It has taken all necessary limited liability company, partnership or
corporate action to authorize the execution, delivery and performance of this
Amendment;

(b)       This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity);

(c)       No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment (other than those that have been obtained);

(d)       The representations and warranties set forth in Article III of the
Credit Agreement, in the other Credit Documents and which are contained in any
certificate furnished at any time under or in connection therewith are (i) with
respect to representations and warranties that contain a materiality
qualification, true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects, in each case on the date hereof as if made on and as of
such date except for any representation or warranty made as of an earlier date,
which representation and warranty remain true and correct as of such earlier
date;

(e)       After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default;

(f)       The Security Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with (and to the extent required by) the terms of the Credit
Agreement and the Security Documents and prior to all Liens other than Permitted
Liens; and

(g)       Except as expressly set forth herein, the Credit Party Obligations are
not reduced or modified by this Amendment and are not subject to any offsets,
defenses or counterclaims.

3.3         Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Documents applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.

2 

 



3.4       Credit Document. This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement.

3.5       Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and expenses of the Administrative Agent’s legal
counsel.

3.6       Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

3.7       Entirety. This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8       Counterparts; Telecopy. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.

3.9       No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

3.10     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

3.11     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

3.12     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3 

 



IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

  BORROWER:   CARROLS RESTAURANT GROUP, INC.,   a Delaware corporation       By:
/s/ William E. Myers   Name: William E. Myers   Title: Vice President



  GUARANTORS:   CARROLS HOLDCO INC.,   a Delaware corporation       By: /s/
William E. Myers   Name: William E. Myers   Title: Vice President



  CARROLS CORPORATION,   a Delaware corporation       By: /s/ William E. Myers  
Name: William E. Myers   Title: Vice President



  CARROLS LLC,   a Delaware limited liability company       By: /s/ William E.
Myers   Name: William E. Myers   Title: Vice President

 



4 

 

 

  REPUBLIC FOODS, INC.,   a Maryland corporation       By: /s/ William E. Myers
  Name: William E. Myers   Title: Vice President



  NEW CFH, LLC,   a Delaware limited liability company       By: /s/ William E.
Myers   Name: William E. Myers   Title: Vice President

 



  CAMBRIDGE FRANCHISE REAL ESTATE, LLC,   a Delaware limited liability company  
    By: /s/ William E. Myers   Name: William E. Myers   Title: Vice President





  CAROLINA QUALITY PROPERTIES, LLC,   a North Carolina limited liability company
      By: /s/ William E. Myers   Name: William E. Myers   Title: Vice President



  CAROLINA QUALITY, LLC,   a North Carolina limited liability company       By:
/s/ William E. Myers   Name: William E. Myers   Title: Vice President

 



  ALABAMA QUALITY, L.L.C.,   an Alabama limited liability company       By: /s/
William E. Myers   Name: William E. Myers   Title: Vice President



 

5 

 





  LOUISIANA QUALITY, LLC,   a Delaware limited liability company       By: /s/
William E. Myers   Name: William E. Myers   Title: Vice President



  MIRABILE INVESTMENT CORPORATION,   a Tennessee corporation       By: /s/
William E. Myers   Name: William E. Myers   Title: Vice President



  TENNESSEE QUALITY, LLC,   a Delaware limited liability company       By: /s/
William E. Myers   Name: William E. Myers   Title: Vice President



  LQ REAL ESTATE, LLC,   a Delaware limited liability company       By: /s/
William E. Myers   Name: William E. Myers   Title: Vice President

 



  TQ REAL ESTATE, LLC,   a Delaware limited liability company       By: /s/
William E. Myers   Name: William E. Myers   Title: Vice President

 



  NASHVILLE QUALITY, LLC,   a Delaware limited liability company       By: /s/
William E. Myers   Name: William E. Myers   Title: Vice President

 



6 

 





  CAMBRIDGE QUALITY CHICKEN, LLC,   a Delaware limited liability company      
By: /s/ William E. Myers   Name: William E. Myers   Title: Vice President





  FRAYSER HOLDINGS, LLC,   a Delaware limited liability company       By: /s/
William E. Myers   Name: William E. Myers   Title: Vice President



  FRAYSER QUALITY, LLC,   a Delaware limited liability company       By: /s/
William E. Myers   Name: William E. Myers   Title: Vice President

 



  CAMBRIDGE SOUTHEASTERN REAL ESTATE, LLC,   a Delaware limited liability
company       By: /s/ William E. Myers   Name: William E. Myers   Title: Vice
President





  CFH REAL ESTATE, LLC,   a Delaware limited liability company       By: /s/
William E. Myers   Name: William E. Myers   Title: Vice President





7 

 



  CAMBRIDGE CHICKEN HOLDINGS, LLC,   a Delaware limited liability company      
By: /s/ William E. Myers   Name: William E. Myers   Title: Vice President

 



  CAMBRIDGE REAL ESTATE DEVELOPMENT, LLC,   a Delaware limited liability company
      By: /s/ William E. Myers   Name: William E. Myers   Title: Vice President



 



8 

 

 

  ADMINISTRATIVE AGENT:   WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a
Revolving Lender and as Administrative Agent       By: /s/ Maureen Malphus  
Name: Maureen Malphus   Title: Vice President

 

 

9 

 



 

  LENDERS:   MANUFACTURERS AND TRADERS TRUST COMPANY,   as a Revolving Lender  
    By: /s/ Timothy McDevitt   Name: Timothy McDevitt   Title: Vice President

 



10 

 



  LENDERS:   COÖperatieve Rabobank U.A., New York Branch,   as a Revolving
Lender       By: /s/ Sarah Fleet   Name: Sarah Fleet   Title: Executive Director
        By: /s/ Jennifer Smith   Name: Jennifer Smith   Title: Vice President

 



11 

 

 

  LENDERS:   Fifth Third Bank, NATIONAL ASSOCIATION   as a Revolving Lender    
  By: /s/ John A. Marian   Name: John A. Marian   Title: Senior Vice President

 

 

12 

 




  LENDERS:   TRUIST BANK, as successor by merger to SunTrust Bank   as a
Revolving Lender       By: /s/ Johnetta Bush   Name: Johnetta Bush   Title:
Director



 



13 



